Exhibit 10.4

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (as same may be further
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of March 17, 2010, is entered into by and among Unigene
Laboratories, Inc., a Delaware corporation (the “Company”), and the lender(s)
listed on the Schedule of Buyers attached hereto (each, a “Buyer” and,
collectively, the “Buyers”).

WHEREAS:

A. In connection with that the execution of that certain Financing Agreement,
dated as of September 30, 2008, by and among the Company, Victory Park
Management, LLC, as administrative agent and collateral agent (the “Agent”), and
the Buyers (the “Original Financing Agreement”), the Company and the Buyers
entered into that certain Registration Rights Agreement, dated as of
September 30, 2008, by and between the Company and the Buyers (the “Original
Registration Rights Agreement”), pursuant to which the Company agreed to provide
certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

B. In connection with the amendment and restatement of the Original Financing
Agreement pursuant to that certain Amended and Restated Financing Agreement,
dated as of March 16, 2010, by and among the Company, the Agent and the Buyers
(as same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Financing Agreement”), the parties have agreed, and now
desire, to amend and restate in its entirety the Original Registration Rights
Agreement.

C. This Agreement constitutes a Transaction Document (as defined in the
Financing Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

(a) “Additional Mandatory Registration Effectiveness Deadline” means the date
that is the earlier of (i) the date that is ninety (90) days after the
applicable Additional Mandatory Registration Filing Deadline and (ii) the fifth
(5th) Business Day after the Company is notified by the SEC that the applicable
Registration Statement will not be reviewed or is no longer subject to review
and comment (i.e., all outstanding comments thereon have been resolved to the
satisfaction of the SEC staff).



--------------------------------------------------------------------------------

(b) “Additional Mandatory Registration Filing Deadline” means each of (a) the
tenth (10th) Business Day after the date of Stockholder Approval, and (b) in the
event any Registration Statement filed pursuant to Section 2 does not include
any Registrable Securities because such Registrable Securities do not constitute
Permitted Registrable Securities (any Registrable Securities so excluded being
referred to as “Cutback Securities”), the tenth (10th) Business Day after the
earliest date that the Company is permitted by the SEC to file a Registration
Statement including any of such Cutback Securities.

(c) “Conversion Commencement Date” has the meaning set forth in the Notes.

(d) “Effective Date” means the date that a Registration Statement is first
declared effective by the SEC.

(e) “Effectiveness Deadline” means the Initial Effectiveness Deadline, an
Additional Mandatory Registration Effectiveness Deadline or a Maintenance
Mandatory Effectiveness Deadline, as applicable.

(f) “Filing Deadline” means the Initial Filing Deadline, an Additional Mandatory
Registration Filing Deadline or a Maintenance Mandatory Filing Deadline, as
applicable.

(g) “Initial Effectiveness Deadline” means the earlier of (i) the date that is
one hundred twenty (120) days after the First Restated Closing Date and (ii) the
fifth (5th) Business Day after the Company is notified by the SEC that the
Initial Registration Statement will not be reviewed or is no longer subject to
further review and comment (i.e., all outstanding comments thereon have been
resolved to the satisfaction of the SEC staff).

(h) “Initial Filing Deadline” means the date that is sixty (60) days after the
First Restated Closing Date.

(i) “Initial Registrable Securities” means all of the Registrable Securities
held by Investors as of the date of this Agreement after giving effect to the
consummation of the transactions contemplated by the Financing Agreement,
including the issuance of the Notes (which includes the Shares, the Exchange
Shares and the Conversion Shares).

(j) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act pursuant to
Section 2(a) hereof covering the Initial Registrable Securities.

(k) “Investor” means a Buyer, any permitted transferee of the shares of Common
Stock to whom a Buyer assigns its rights under this Agreement in accordance with
the provisions of this Agreement (including Section 12) and who agrees to become
bound by the provisions of this Agreement in accordance with Section 12 and any
permitted transferee thereof to whom a transferee of the shares of Common Stock
assigns its rights under this Agreement in accordance with the provisions of
this Agreement (including Section 12) and who agrees to become bound by the
provisions of this Agreement in accordance with Section 12.

 

2



--------------------------------------------------------------------------------

(l) “Permitted Registrable Shares” means a number of Registrable Securities
equal to the lesser of (i) (A) in the case of the Initial Registration
Statement, the number of Initial Registrable Securities, (B) in the case of any
other Registration Statement to be filed pursuant to Section 2, the number of
Registrable Securities not then covered by an effective Registration Statement
for resales pursuant to Rule 415, and (C) in the case of a Proposed
Registration, the number of Registrable Securities requested to be included in
the Registration Statement for the Proposed Registration, and (ii) the maximum
number of Registrable Securities the Company is permitted to include in such
Registration Statement by the SEC, provided that the Company shall have used
diligent efforts to advocate with the SEC for the registration of all of the
Registrable Securities required or requested to be included in the Registration
Statement, in accordance with applicable SEC guidance.

(m) “Principal Market” has the meaning set forth in the Financing Agreement.

(n) “register,” “registered” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements in compliance with
the 1933 Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement(s) by the SEC.

(o) “Registrable Securities” means (i) any shares of Common Stock held by an
Investor, whether on the date of this Agreement or thereafter, or issuable upon
exercise, exchange or conversion of any other securities held by an Investor,
whether on the date of this Agreement or thereafter (including the Shares, the
Exchange Shares and the Conversion Shares), and (ii) any shares of Capital Stock
(as defined in the Financing Agreement) issued or issuable in exchange for or
with respect to the foregoing shares of Common Stock as a result of any stock
split, stock dividend, recapitalization, exchange, adjustment or similar event
or otherwise; provided, however, that (I) prior to Stockholder Approval and the
Filing, only 35,268,905 Conversion Shares shall constitute Registrable
Securities, and (II) any Registrable Securities shall cease to be Registrable
Securities when (A) a Registration Statement with respect to the sale of such
securities becomes effective under the 1933 Act and such securities are disposed
of in accordance with such Registration Statement, (B) such securities are sold
in accordance with Rule 144 or (C) all of such securities are eligible to be
sold by the holder thereof pursuant to Rule 144 without restriction or condition
thereunder.

(p) “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

(q) “Required Holders” means the holders of at least seventy percent (70%) of
the Registrable Securities.

(r) “Rule 144” means Rule 144 under the 1933 Act or any successor rule.

 

3



--------------------------------------------------------------------------------

(s) “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

(t) “SEC” means the United States Securities and Exchange Commission.

(u) “Shares” has the meaning set forth in the Financing Agreement.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Financing Agreement.

2. MANDATORY REGISTRATION.

(a) Initial Mandatory Registration. The Company shall prepare and, not later
than the Initial Filing Deadline, file with the SEC a Registration Statement on
Form S-3 (subject to Section 2(c)), covering the resale of all of the Permitted
Registrable Shares. The Company shall use its reasonable best efforts to have
the Initial Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Initial Effectiveness Deadline.

(b) Additional Mandatory Registrations. The Company shall prepare, and, not
later than each Additional Filing Deadline, file with the SEC a new Registration
Statement on Form S-3 (subject to Section 2(c)) covering the resale of all of
the Permitted Registrable Securities as of the Trading Day immediately preceding
the date such Registration Statement is initially filed with the SEC. To the
extent the staff of the SEC does not permit any Registrable Securities not then
registered for resales pursuant to Rule 415 on an effective Registration
Statement hereunder to be registered on any such Registration Statement, the
Company shall file additional Registration Statements successively trying to
register on each such additional Registration Statement the maximum number of
remaining Registrable Securities until all of the Registrable Securities have
been registered with the SEC. The Company shall use its best efforts to have
each Registration Statement filed pursuant to this Section 2(b) declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Mandatory Registration Effectiveness Deadline.

(c) Allocation of Registrable Securities. The initial number of Initial
Registrable Securities included in the Initial Registration Statement (or any
other Registration Statement filed pursuant to this Section 2) and each increase
in the number of Initial Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of such Initial
Registrable Securities held by each Investor at the time such Registration
Statement or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor’s Initial
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Initial Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in the Initial Registration Statement (or any other Registration Statement filed
pursuant to this Section 2) and which remain allocated to any Person that ceases
to hold any Initial Registrable Securities covered by such Registration
Statement shall be allocated to the remaining

 

4



--------------------------------------------------------------------------------

Investors, pro rata based on the number of Registrable Securities then held by
such Investors that are covered by such Registration Statement. For purposes
hereof, the number of Initial Registrable Securities held by an Investor
includes all Conversion Shares then issuable upon the conversion of any amounts
outstanding under Notes held by such Investor pursuant to the terms thereof,
without regard to any limitations on conversion contained therein. In no event
shall the Company include any securities other than Registrable Securities in
any Registration Statement filed pursuant to this Section 2 without the prior
written consent of the Required Holders.

(d) Ineligibility for Form S-3. In the event that Form S-3 is not available to
the Company for the registration of the resale of the Initial Registrable
Securities hereunder, the Company shall (i) register the resale of the Initial
Registrable Securities on Form S-1 or another appropriate form reasonably
acceptable to the Required Holders and (ii) undertake to register the Initial
Registrable Securities on Form S-3 (by post-effective amendment to the existing
Registration Statement or otherwise) as soon as such form is available;
provided, that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Initial Registrable Securities has been declared effective by the
SEC.

(e) Maintenance Mandatory Registration. In the event the number of shares
available under any Registration Statement previously filed pursuant to this
Section 2 is at any time insufficient to cover all of the Registrable Securities
required to be covered by such Registration Statement (as a result of a
reduction of the conversion price of the Notes or for any other reason) or an
Investor’s allocated portion of such Registrable Securities pursuant to
Section 2(c), the Company shall, as soon as practicable, but in any event not
later than the later of (i) thirty (30) days after any reduction in the
conversion price of the Notes or the Company otherwise becomes aware of the
necessity therefor and (ii) the earliest date that the Company is permitted by
the SEC to file the new Registration Statement as required hereby (a
“Maintenance Mandatory Registration Filing Deadline”), file a new Registration
Statement (on the short form available therefor, if applicable), so as to
register for resale all of the Permitted Registrable Securities as of the
Trading Day immediately preceding the date such Registration Statement is
initially filed with the SEC. The Company shall use its reasonable best efforts
to cause such new Registration Statement to become effective as soon as
practicable following the filing thereof, but in any event not later than
seventy-five (75) days following the filing thereof (a “Maintenance Mandatory
Registration Effectiveness Deadline”). For purposes of the foregoing provision,
the number of shares available under any Registration Statements previously
filed pursuant to this Section 2(d)) shall be deemed “insufficient to cover all
of the Registrable Securities required to be covered by such Registration
Statement” if, as of any date of determination, the number of Registrable
Securities is greater than the aggregate number of Registrable Securities
available for resale under such Registration Statements.

 

5



--------------------------------------------------------------------------------

3. [RESERVED]

4. PIGGYBACK REGISTRATIONS.

(a) Each time that the Company proposes for any reason to register any of its
Common Stock under the 1933 Act (a “Proposed Registration”), other than pursuant
to a registration statement on Form S-4 or Form S-8 (or similar or successor
forms), the Company shall promptly give written notice (the “Piggyback Notice”)
of such Proposed Registration to each of the Investors (which notice shall be
given not less than thirty (30) days prior to the expected effective date of the
Company’s registration statement, and in any event within five (5) Business Days
after its receipt of notice of any exercise of demand registration rights other
than under this Agreement) and shall offer the Investors the right to include
any of their Registrable Securities in the Proposed Registration; provided,
however, that if the Proposed Registration is for an offering pursuant to Rule
415, the Company shall only be required to include the Permitted Registrable
Shares. No registration pursuant to this Section 4 shall relieve the Company of
its obligations to register Registrable Securities pursuant to Section 2 unless
all Registrable Securities have been so registered and the related Registration
Statement has not been withdrawn and remains effective pursuant to Rule 415
until the expiration of the Registration Period.

(b) Each Investor shall have twenty (20) days from the date of receipt of the
Piggyback Notice to deliver to the Company a written request specifying the
number of Registrable Securities such Investor intends to sell and such
Investor’s intended method of disposition. Any Investor shall have the right to
withdraw such Investor’s request for inclusion of such Investor’s Registrable
Securities in any registration statement pursuant to this Section 4 by giving
written notice to the Company of such withdrawal. Subject to Sections 4(c) and
4(d) below, the Company shall include in such registration statement all such
Registrable Securities so requested to be included therein.

(c) If the Proposed Registration is for an offering pursuant to Rule 415 and the
number of Registrable Securities requested by the Investors to be included
therein exceeds the number of Permitted Registrable Shares, the initial number
of Registrable Securities included in any Registration Statement in respect of
such Proposed Registration and each increase in the number of Registrable
Securities included therein shall be allocated pro rata among the Investors
holding Registrable Securities on the basis of the number of Registrable
Securities owned by such Investors, with further successive pro rata allocations
among the Investors if any such Investor has requested the registration of less
than all of the Registrable Securities such Investor is entitled to register. In
the event that an Investor sells or otherwise transfers any of such Investor’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in such Registration Statement that remain allocated to any Person that ceases
to hold any Registrable Securities covered by such Registration Statement shall
be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors that are covered by such
Registration Statement.

 

6



--------------------------------------------------------------------------------

(d) If the Proposed Registration is an underwritten public offering and the
managing underwriter or underwriters of the Proposed Registration advises the
Company that the total number of Registrable Securities that the Investors and
any other Persons intend to include in the offering exceeds the number that can
be sold in such offering without being likely to have a material adverse effect
on the price, timing or distribution of the Common Stock offered or the market
for the Common Stock, then the Common Stock to be included in such underwritten
offering shall include the number of Registrable Securities that such managing
underwriter or underwriters advises the Company in writing can be sold without
having such material adverse effect, with. such number to be allocated
(i) first, to the Company, (ii) second, pro rata among the Investors that have
requested participation in such underwritten offering and (iii) third, pro rata
among any other holders of Common Stock that have requested participation in
such underwritten offering. The pro rata allocations for each Investor that has
requested participation in such underwritten offering shall be the product of
(A) the aggregate number of Registrable Securities proposed to be sold by all
Investors in such underwritten offering multiplied by (B) the fraction derived
by dividing (x) the number of Registrable Securities owned on the Closing Date
by such Investor by (y) the aggregate number of Registrable Securities owned on
the Closing Date by all Investors participating in such underwritten offering.
All participating Investors shall have the opportunity to share pro rata that
portion of such priority allocable to any Investor(s) not so participating.

(e) If any Proposed Registration is in the form of an underwritten public
offering, the Company shall select and obtain a recognized investment bank or
investment bankers and manager or managers that will administer the offering;
provided that such investment banker(s) and manager(s) must be approved (which
approval shall not be unreasonably withheld) by the Investors holding at least a
majority of the Registrable Securities requested to be registered.

5. EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN EFFECTIVENESS OF
REGISTRATION STATEMENT.

If (a) a Registration Statement covering all the Registrable Securities required
to be covered thereby and required to be filed by the Company pursuant to this
Agreement is (i) not filed with the SEC on or before the Filing Deadline (a
“Filing Failure”) or (ii) filed with the SEC but not declared effective by the
SEC on or before the Effectiveness Deadline (an “Effectiveness Failure”) or
(b) on any day after the Effective Date, sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 6(r))
pursuant to such Registration Statement (including because of a failure to keep
such Registration Statement effective, a failure to disclose such information as
is necessary for sales to be made pursuant to such Registration Statement, a
suspension or delisting of the Common Stock on the Principal Market or a failure
to register a sufficient number of shares of Common Stock) (a “Maintenance
Failure”), then, as partial relief for the damages to any holder of Registrable
Securities by reason of any such delay in or reduction of its ability to sell
the underlying shares of Common Stock (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall become
liable for payment to each holder of Registrable Securities relating to

 

7



--------------------------------------------------------------------------------

such Registration Statement of an amount in cash equal to two percent (2%) of
the aggregate value of such holder’s Registrable Securities required to be
included in such Registration Statement (excluding, for days prior to the
Conversion Commencement Date only, the value of any Conversion Shares included
in such Registrable Securities) (such value being determined by multiplying the
number of such securities by the greater of (A) the then-current market price of
such securities and (B) $0.70) on each of the following dates: (x) the initial
day of a Filing Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty (30) days) thereafter until such Filing Failure is
cured or until the date two (2) years after the First Restated Closing Date;
(y) the initial day of an Effectiveness Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty (30) days)
thereafter until such Effectiveness Failure is cured or until the date two
(2) years after the First Restated Closing Date; and (z) the initial day of a
Maintenance Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty (30) days) thereafter until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 5 are referred to herein as “Registration Delay Payments.” Registration
Delay Payments shall be paid on the earlier of (I) the last day of the calendar
month during which such Registration Delay Payments are incurred and (II) the
third (3rd) Business Day after the event or failure giving rise to the
Registration Delay Payments is cured. In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full.

6. RELATED OBLIGATIONS.

Whenever the Company is obligated to file a Registration Statement with the SEC
pursuant to Section 2 or Section 4, the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, or the Company is otherwise obligated to file a Registration
Statement pursuant to this Agreement, the Company shall use its reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

(a) The Company shall use its reasonable best efforts to respond to written
comments received from the SEC upon a review of the Registration Statement
within ten (10) Business Days. The Company shall submit to the SEC, within four
(4) Business Days after the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff of
the SEC has no further comments on a particular Registration Statement, as the
case may be, a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than two (2) Business Days after the
submission of such request. Each Registration Statement shall contain the
“Selling Stockholders” and “Plan of Distribution” sections in substantially the
form attached hereto as Annex I (except if otherwise required pursuant to
written comments received from the SEC upon review of the Registration
Statement. By 9:30 a.m. (New York time) on the second Business Day following the
Effective Date with respect to each Registration Statement, the Company shall
file with the SEC in accordance with Rule 424 under the 1933 Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement. The Company shall keep each Registration Statement effective
(pursuant to Rule 415, except in the case of an

 

8



--------------------------------------------------------------------------------

underwritten public offering pursuant to Section 4) at all times until the
earlier of (i) the date as of which all of the Investors may sell all of the
Registrable Securities covered by such Registration Statement pursuant to Rule
144 without restriction or condition thereunder, or (ii) the date on which the
Investors shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). Each Investor shall provide
notice to the Company of the occurrence of either of the events described in
clauses (i) and (ii) of the immediately preceding sentence with respect to such
Investor’s Registrable Securities promptly after the occurrence of such event.
The Company shall ensure that each Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
supplements shall be filed pursuant to Rule 424 (or successor thereto)
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period (except pursuant
to Sections 6(g) and 6(r), and, during such period, comply with the provisions
of the 1933 Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of any amendment or supplement to a
Registration Statement or prospectus that is required to be filed pursuant to
this Agreement (including pursuant to this Section 6(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under 1934 Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendment or supplement with the SEC as expeditiously as practicable on or
following the date on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

(c) Subject to Section 8 hereof, the holders of at least a majority of the
Registrable Securities to be registered under a Registration Statement pursuant
to this Agreement shall have the right to select one legal counsel to review and
oversee any registration pursuant to Sections 2 and Section 4 (“Legal Counsel”),
which shall be Katten Muchin Rosenman LLP or such other counsel as thereafter
designated by the holders of at least a majority of the Registrable Securities
to be registered under such Registration Statement. The Company and Legal
Counsel shall reasonably cooperate with each other in performing the Company’s
and the Investors’ respective obligations under this Agreement.

(d) The Company shall (A) permit Legal Counsel to review and comment upon (1) a
Registration Statement at least three (3) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except

 

9



--------------------------------------------------------------------------------

for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects; provided, that the failure of any Investor or
Legal Counsel to respond to such proposed documents within three (3) Business
Days after receipt thereof shall be deemed confirmation of no objection to same.
The Company shall promptly furnish to Legal Counsel, without charge, copies of
any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, shall permit Legal
Counsel to review and comment upon the Company’s responses to any such
correspondence and shall not submit any such responses in a form to which Legal
Counsel reasonably objects; provided that the failure of Legal Counsel to
respond to such responses within two (2) Business Days after receipt thereof
shall be deemed confirmation of no objection to same. The Company shall
reasonably cooperate with Legal Counsel in performing the Company’s obligations
pursuant to this Section 6.

(e) The Company shall furnish to Legal Counsel and each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, if
requested by an Investor and not otherwise available on the EDGAR (or any
successor) system, at least one copy of such Registration Statement and any
amendments or supplement thereto, including financial statements and schedules,
all documents incorporated therein by reference, all exhibits and each
preliminary prospectus, (ii) upon the effectiveness of any Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request) and (iii) such other documents,
including copies of any prospectus (preliminary, final, summary or free
writing), as such Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by such Investor.

(f) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 6(f), (y) subject itself to general taxation in any
jurisdiction or (z) file a general consent to service of process in any
jurisdiction in which it is not currently so qualified or subject to general
taxation or has not currently so consented. The Company shall promptly notify
Legal Counsel and each Investor that holds Registrable Securities of the receipt
by the Company of any

 

10



--------------------------------------------------------------------------------

notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

(g) The Company shall notify Legal Counsel, any underwriter of such registered
offering and each Investor in writing (each such notice to Legal Counsel and the
Investors, a “Suspension Notice”) of the happening of any of the following
events, as promptly as practicable after becoming aware of such event: (i) any
request by the SEC or any other federal or state governmental authority, during
the period of effectiveness of the Registration Statement for amendments or
supplements to such Registration Statement or related prospectus or for
additional information; (ii) the issuance by the SEC or. any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) any event or
circumstance which necessitates the making of any changes to the Registration
Statement or related prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein not misleading and, in the case of the prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, and, subject to
Section 6(r), promptly prepare a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and deliver a copy of
such supplement or amendment to Legal Counsel, any underwriter of such
registered offering and each Investor (or such other number of copies as Legal
Counsel, such underwriter or such Investor may reasonably request). The Company
shall also promptly notify Legal Counsel, any underwriter of such registered
offering and each Investor in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel and each Investor by
facsimile on the same day of such effectiveness and by overnight mail) and
(ii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.

(h) The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of the Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension as soon as
reasonably practicable consistent with the provisions of Section 6(g) and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order or suspension and the resolution thereof or
its receipt of actual notice of the initiation or threat of any proceeding for
such purpose.

 

11



--------------------------------------------------------------------------------

(i) At the reasonable request of any Investor in the context of the securities
laws, or in the case of an underwritten offering upon the request of any
underwriter, the Company shall furnish to such Investor or underwriter, as the
case may be, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as such Investor may reasonably
request (i) a “comfort letter,” dated such date, from the Company’s independent
registered certified public accountants, in form and substance as is customarily
given by independent registered certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors and any underwriters
(or if such accountants are prohibited by generally accepted auditing standards
from issuing a “comfort letter” to an Investor, the Company shall furnish to
such Investor an “agreed upon procedures” letter covering the same matters to
the greatest extent possible, and otherwise in customary form and substance),
and (ii) an opinion, dated as of such date, of counsel representing the Company
for purposes of such Registration Statement, in form, scope and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to such Investor or underwriter, as the case may be.

(j) Upon the written request of any Investor, or in the case of an underwritten
offering upon the request of any underwriter, in connection with such Investor’s
due diligence requirements, if any, the Company shall make available for
inspection by (i) any Investor, (ii) Legal Counsel, (iii) any underwriter
participating in any disposition pursuant to the Registration Statement,
(iv) legal counsel representing any such underwriter with respect to any
disposition pursuant to the Registration Statement and (v) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”) all pertinent financial, corporate and other records
(collectively, the “Records”) as shall be reasonably deemed necessary by each
Inspector to fulfill a due diligence obligation by such Investor, and cause the
Company’s chief executive officer, chief financial officer, executive vice
presidents and secretary to be reasonably available to the Inspectors for
questions regarding the Records and to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree in writing to hold in strict confidence and shall not make any disclosure
(except to an Investor that is subject to its own confidentiality agreement) or
use of any Record or other information which the Company determines in good
faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction or (b) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other Transaction Document. Nothing herein (or in any other confidentiality
agreement between the Company and any Investor) shall be deemed to limit the
Investors’ ability to sell Registrable Securities in a manner that is otherwise
consistent with this Agreement and the other Transaction Documents, applicable
laws and regulations.

(k) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any

 

12



--------------------------------------------------------------------------------

Registration Statement, (iii) the release of such information is ordered
pursuant to a final, non-appealable subpoena or order from a court or government
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or government body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
the Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

(l) The Company shall use its reasonable best efforts to (i) cause all the
Registrable Securities covered by the Registration Statement to be listed or
quoted on each securities exchange or trading market on which securities of the
same class or series issued by the Company are listed or quoted, and
(ii) without limiting the generality of the foregoing, arrange for at least
three market makers to register with the Financial Industry Regulatory
Authority, Inc. (“FINRA”) as such with respect to such Registrable Securities.
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 6(l).

(m) The Company shall cooperate with the Investors that hold Registrable
Securities being offered and the underwriters, if any, and, to the extent
applicable pursuant to the Transaction Documents, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

(n) If requested by an Investor, and if the Company’s counsel deems such
inclusion not inconsistent with the 1933 Act or the 1934 Act or other applicable
law, the Company shall (i) as soon as practicable incorporate in a prospectus
supplement or post-effective amendment such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to such Investor,
the number of Registrable Securities being offered or sold by such Investor, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) as soon as practicable
make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) as soon as
practicable supplement or make amendments to any Registration Statement if
reasonably requested by an Investor holding any Registrable Securities.

(o) The Company shall make generally available to its security holders as soon
as practicable, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve (12) month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of a Registration
Statement.

 

13



--------------------------------------------------------------------------------

(p) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(q) Within two (2) Business Days after the Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, or shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A, provided, that if the Company
changes its transfer agent, it shall timely deliver any previously delivered
notices under this Section 6(q) and any subsequent notices to such new transfer
agent.

(r) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, upon the occurrence of any event or circumstance which
necessitates the making of any changes in the Registration Statement or related
prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that (i) in the case of the Registration Statement, it will not
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein
not misleading or, (ii) in the case of the prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading, a suspension pursuant to a Suspension
Notice delivered by the Company pursuant to Section 6(g) will not trigger any
payment or liability for payment by the Company of any Registration Delay
Payments otherwise payable or owing by the Company pursuant to Section 5 of this
Agreement (a “Grace Period”); provided, that the Company shall (i) promptly
notify the Investors in writing of the existence of a Grace Period in conformity
with the provisions of this Section 6(r) and the date on which the Grace Period
will begin, and (ii) as soon as such date may be determined, promptly notify the
Investors in writing of the date on which the Grace Period ends; and, provided,
further, that no Grace Period shall exceed twenty-five (25) consecutive days and
during any three hundred sixty five (365) day period, such Grace Periods shall
not exceed an aggregate of seventy-five (75) days, and the first day of any
Grace Period must be at least five (5) Trading Days after the last day of any
prior Grace Period (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause
(i) and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. For
the avoidance of doubt, no Maintenance Failure shall occur during an Allowable
Grace Period. The provisions of Section 6(h) hereof shall not be applicable
during the period of any Allowable Grace Period. Upon expiration of the Grace
Period, the Company shall again be bound by the first sentence of Section 6(g)
with respect to the information giving rise thereto unless such material
non-public information is no longer applicable. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Financing Agreement in connection with any

 

14



--------------------------------------------------------------------------------

sale of Registrable Securities with respect to which an Investor has entered
into a contract for sale, and delivered a copy of the prospectus included as
part of the applicable Registration Statement, in each case prior to the
Investor’s receipt of the Suspension Notice related to the Grace Period and for
which the Investor has not yet settled.

(s) The Company shall provide a transfer agent and registrar of all such
Registrable Securities not later than the Effective Date of the applicable
Registration Statement.

(t) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

(u) To the extent not made by the underwriters in the case of an underwritten
offering, the Company shall make such filings with FINRA, pursuant to FINRA Rule
5510 or otherwise (including providing all required information and paying
required fees thereto), as and when requested by any Investor, or in the case of
an underwritten offering, by any underwriter, and make all other filings and
take all other actions reasonably necessary to expedite and facilitate the
disposition by the Investors of Registrable Securities pursuant to a
Registration Statement, including promptly responding to any comments received
from FINRA.

(v) The Company shall not register any of its securities for sale for its own
account (other than for issuance to employees, directors and consultants, of the
Company under an employee benefit plan or for issuance in a business combination
transaction), except pursuant to a firm commitment underwritten public offering.
Except pursuant to this Agreement, the Company shall not file any Registration
Statement (other than on Form S-8) with the SEC prior to the date that the
Initial Registration Statement is declared effective by the SEC. Promptly
following the First Restated Closing Date, the Company shall terminate and
withdraw any Registration Statements (other than on Form S-8) that are effective
as of the First Restated Closing Date.

(w) The Company shall enter into such customary agreements (including, in the
case of underwritten offering, an underwriting agreement) and take such other
actions as the any of the Investors or underwriters, if any, may reasonably
request in order to expedite and facilitate the disposition of the Registrable
Securities covered by a Registration Statement.

7. OBLIGATIONS AND COVENANTS OF THE INVESTORS.

(a) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has not elected to include any of such
Investor’s Registrable Securities in such Registration Statement pursuant to
Section 4 hereof. It shall be a condition precedent to the obligations of the
Company to complete any registration

 

15



--------------------------------------------------------------------------------

pursuant to this Agreement with respect to Registrable Securities of a
particular Investor that such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities.

(b) Each Investor agrees that, upon receipt of any Suspension Notice from the
Company, such Investor will discontinue disposition of Registrable Securities
pursuant to any Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 6(g) or receipt of notice from the Company in
writing that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Financing Agreement in connection with any sale of Registrable
Securities under any of the circumstances described in the last sentence of
Section 6(r).

(c) Upon a request by the Company, each Investor will, as soon as practicable,
but in no event later than two (2) Business Days after such request, notify the
Company whether such Investor continues to hold Registrable Securities.

8. EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and commissions or
other charges of any broker-dealer acting on behalf of the Investors, incurred
in connection with registrations, filings or qualifications pursuant to Sections
2, 3, 4, 5 and 6, including all registration, listing and qualifications fees,
printers and accounting fees and fees and disbursements of counsel for the
Company shall be paid by the Company. The Company shall also reimburse the
Investors for the fees and disbursements of Legal Counsel in connection with
registrations, filings or qualifications pursuant to Sections 2, 3, 4 and 6 of
this Agreement, up to an aggregate of $35,000 per registration hereunder.

9. INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
(provided, that for the purpose of this Section 9, the term “Registration
Statement” shall include any preliminary prospectus, final prospectus, free
writing prospectus, summary prospectus, exhibit, supplement or amendment
included in or relating to, and. any document incorporated or deemed to be
incorporated by reference in, the Registration Statement as such term is defined
in Section 1(p) under this Agreement:

(a) The Company agrees to indemnify, hold harmless and defend each Investor, the
directors, officers, partners, managers, members, employees, agents and
representatives of, and each Person, if any, who controls, any Investor within
the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement (if such
settlement is effected with the written

 

16



--------------------------------------------------------------------------------

consent of the party from which indemnification is sought, which consent shall
not be unreasonably withheld, conditioned or delayed) or expenses, joint or
several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claim (or actions or proceedings, whether commenced or threatened, in respect
thereof) or Indemnified Damages arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements made
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any prospectus, including any preliminary
prospectus, summary prospectus, free writing prospectus or final prospectus (as
amended or supplemented, if the Company files any amendment thereof or
supplement thereto with the SEC, and including all information incorporated by
reference therein), or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, (iii) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act, any other law,
including any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or (iv) any violation of this Agreement (the matters in
the foregoing clauses (i) through (iv) being, collectively, “Violations”).
Subject to Section 9(c), the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 9(a): (i) shall not apply to a Claim or Indemnified Damages sought by an
Indemnified Person to the extent arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto; and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors pursuant to
Section 12.

(b) In connection with any Registration Statement in which an Investor’s
Registrable Securities are included, each such Investor agrees to severally and
not jointly indemnify, hold harmless and defend the Company, each of its
directors, each of its officers who signs the Registration Statement and each
Person, if any, who controls the Company within the meaning of the 1933 Act
(each, an “Indemnified Party”), to the same extent and in the same manner as is
set forth in Section 9(a) with respect to the

 

17



--------------------------------------------------------------------------------

Indemnified Persons, against any Claim or Indemnified Damages to which any of
them may become subject insofar as such Claim or Indemnified Damages arise out
of or are based upon: (i) any Violation, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; or (ii) the use by such Investor of an
outdated or defective prospectus after the Company has notified such Investor in
writing that the prospectus is outdated or defective; and, subject to
Section 6(c), such Investor will reimburse any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 9(b) and the agreement with respect to contribution
contained in Section 10 shall not apply to amounts paid in settlement of any
Claim or Indemnified Damages if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, further, however, that an Investor
shall be liable under this Section 9(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to the Registration
Statement giving rise to such indemnification obligation. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 12.

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of the written threat of or notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim or Indemnified Damages, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 9, promptly deliver to the indemnifying party a written
notice of the written threat of or notice of the commencement of such action or
proceeding. In case any such action or proceeding is brought against any
Indemnified Party or Indemnified Person and such Indemnified Party or
Indemnified Person seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party shall have the right to participate in, and, to
the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Party or Indemnified Person shall have the right to retain its own
counsel with the fees and expenses of such counsel for such Indemnified Party or
Indemnified Person (as applicable) to be paid by the indemnifying party if the
defendants in any such action or proceeding include both the Indemnified Party
or Indemnified Person, on the one hand, and the indemnifying party, on the other
hand, and the Indemnified Party or Indemnified Person (as applicable) shall have
reasonably concluded, based on an opinion of counsel reasonably satisfactory to
the indemnifying party, that the representation by such counsel of the
Indemnified Person or Indemnified Party (as applicable) and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Indemnified Person or Indemnified Party and any other party
represented by such counsel in such proceeding and/or that there may be legal
defenses available to it and/or any other

 

18



--------------------------------------------------------------------------------

Indemnified Party or Indemnified Person which are different from or additional
to those available to the indemnifying party; provided, further, however, that
the indemnifying party shall not be responsible for the reasonable fees and
expenses of more than one (1) separate legal counsel for all such Indemnified
Persons or Indemnified Parties. In the case of an Indemnified Person, legal
counsel referred to in the immediately preceding sentence shall be selected by
the Investors holding at least a majority of the Registrable Securities included
in the Registration Statement to which the Claim or Indemnified Damages relate.
The Indemnified Party or Indemnified Person shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or proceeding or Claim or Indemnified Damages by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnified Party or Indemnified Person which relates to such action or
proceeding or Claim or Indemnified Damages. The indemnifying party shall keep
the Indemnified Party or Indemnified Person reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action
or proceeding effected without its prior written consent; provided, however,
that the indemnifying party shall not unreasonably withhold, delay or condition
its consent. No indemnifying party shall, without the prior written consent of
the Indemnified Party or Indemnified Person, as the case may be, consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party or Indemnified Person (as applicable) of a
full release from all liability with respect to such Claim or Indemnified
Damages. The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action or proceeding shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 9, except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such action
or proceeding as a result of such failure.

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person who is not guilty of such fraudulent misrepresentation.

(e) The indemnification required by this Section 9 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

(f) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law. Notwithstanding the
foregoing, in the event that any of the provisions of Section 13.12 of the
Financing Agreement and this Section 9 may be deemed to both be applicable to
any of the same losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or

 

19



--------------------------------------------------------------------------------

before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, the provisions of this Section 9
shall control and such provisions of Section 13.12 of the Financing Agreement
shall be inoperative.

10. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to, in lieu of indemnifying such
Indemnified Person or Indemnified Party, as applicable, make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 9 to the fullest extent permitted by law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 9 of this Agreement; (ii) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

11. REPORTS UNDER THE 1934 ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), at all times during which there
are shares of Registrable Securities outstanding that have not been previously
(i) sold to or through a broker or dealer or underwriter in a public
distribution or (ii) sold in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act under Section 4(1) thereof, in
the case of either clause (i) or clause (ii) in such a manner that, upon the
consummation of such sale, all transfer restrictions and restrictive legends
with respect to such shares are removed upon the consummation of such sale, the
Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act, so long as the Company remains
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144 and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

20



--------------------------------------------------------------------------------

12. ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee or assignee of all or any portion of such Investor’s
Registrable Securities if: (i) the Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment;
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act or applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the applicable provisions contained
herein; and (v) such transfer or assignment shall have been made in accordance
with the applicable requirements of the Financing Agreement, including those in
Section 6.4 thereof.

13. AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either, retroactively
or prospectively) only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 13
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the Investors.

14. MISCELLANEOUS.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities (or the
Notes or other securities upon exercise, conversion or exchange of which such
Registrable Securities are issuable). If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the such record owner of such
Registrable Securities (or the Notes or other securities upon exercise,
conversion or exchange of which such Registrable Securities are issuable).

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

  If to the Company:  

Unigene Laboratories, Inc.

110 Little Falls Road

Fairfield, New Jersey 07004

Telephone: (973) 265-1100

Facsimile: (973) 335-0972

Attention: Warren Levy

 

21



--------------------------------------------------------------------------------

  with a copy (for informational purposes only) to:  

Dechert LLP

902 Carnegie Center, Suite 500

Princeton, New Jersey 08540

  Telephone:    (609) 955-3200   Facsimile:    (609) 955-3259   Attention:   
James J. Marino, Esq.   If to Legal Counsel:  

Katten Muchin Rosenman LLP

525 West Monroe Street, Suite 1900

Chicago, Illinois 60661

  Telephone:    (312) 902-5297   Facsimile:    (312) 902-1061   Attention:   

Mark R. Grossmann, Esq. and

Mark D. Wood, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on such Schedule of Buyers, or in any case to such other address and/or
facsimile number and/or to the attention of such other individual as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile deposit with a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.
Notwithstanding the foregoing, the company or its counsel may transmit versions
of any Registration Statement (or any amendments or supplements thereto) to
Legal Counsel in satisfaction of its obligations under Sections 6(c) and (d) to
permit Legal Counsel to review such Registration Statement prior to filing (and
solely for such purpose) by email to mark.wood@kattenlaw.com (or such other
e-mail address as has been provided for such purpose by Legal Counsel) and
provided that delivery and receipt of such transmission shall be confirmed by
electronic, telephonic or other means.

 

22



--------------------------------------------------------------------------------

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of Chicago for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(e) This Agreement, the other Transaction Documents (as defined in the Financing
Agreement) and the instruments referenced herein and therein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

(f) Subject to the requirements of Section 12, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

23



--------------------------------------------------------------------------------

(h) This Agreement and any amendments hereto may be executed and delivered in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement, and
shall become effective when counterparts have been signed by each party hereto
and delivered to the other parties hereto, it being understood that all parties
need not sign the same counterpart. In the event that any signature to this
Agreement or any amendment hereto is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

(l) Each Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies that
such Buyers and holders have been granted at any time under any other agreement
or contract and all of the rights that such Buyers and holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security or proving actual damages), to recover damages by reason of any breach
of any provision of this Agreement and to exercise all other rights granted by
law or in equity.

(m) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and, to the extent provided in
Sections 9(a) and (b), each Indemnified Person and Indemnified Party, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

24



--------------------------------------------------------------------------------

(n) The Company shall not grant any Person any registration rights with respect
to shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the Investors
hereunder (including by limiting in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415), and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

(o) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

(p) Unless the context otherwise requires, (a) all references to Sections,
Exhibits or Annexes are to Sections, Exhibits or Annexes contained in or
attached to this Agreement, (b) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and (c) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation.

*  *  *  *  *

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused its signature page to
this Registration Rights Agreement to be duly executed as of the date first
written above.

 

COMPANY: UNIGENE LABORATORIES, INC. By:  

/s/ Warren P. Levy

Name:   Warren Levy Title:   Chief Executive Officer



--------------------------------------------------------------------------------

BUYER: VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD. By: Victory Park
Capital Advisors, LLC, its investment manager By:  

/s/ Scott Zemnick

Name:   Scott Zemnick Title:   General Counsel



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer’s Address

and Facsimile Number

  

Buyer’s Representative’s Address

and Facsimile Number

Victory Park Credit Opportunities

Master Fund, Ltd.

  

227 W. Monroe Street, Suite 3900

Chicago, IL 60606

Attention: Matthew Ray

Facsimile: 312.701.0794

Telephone: 312.701.0788

  

Katten Muchin Rosenman LLP

525 West Monroe Street, Suite 1900

Chicago, Illinois 60661

Telephone: 312.902.5297

Facsimile: 312.577.4408

Attention: Mark R. Grossmann, Esq.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

Registrar and Transfer Company

10 Commerce Drive

Cranford, NJ 07016

Attention: Evette Arango

Re: Unigene Laboratories, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to Unigene Laboratories, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Amended and Restated Financing Agreement, dated as of March 16, 2010
(the “Financing Agreement”), entered into by and among the Company, Victory Park
Management, LLC, as administrative agent and collateral agent, and the lender(s)
named therein (collectively, the “Holders”), pursuant to which the Company
issued to the Holders senior secured notes (the “Initial Notes”), which Initial
Notes are convertible into shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”), and pursuant to which the Company may have an
option to issue to the Holders additional senior secured notes (such additional
notes together with the Initial Notes, the “Notes”), which Notes are also
convertible into shares of the Common Stock, as set forth in, and subject to the
terms and conditions of, the Financing Agreement. Pursuant to the Financing
Agreement, the Company also has entered into an Amended and Restated
Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company has agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on [ENTER DATE OF FILING], the Company filed a Registration
Statement on Form [S-    ] (File No. 333-                ) (the “Registration
Statement”) with the United States Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.



--------------------------------------------------------------------------------

This letter shall serve as our standing advice to you that the shares of Common
Stock registered pursuant to the Registration Statement are currently freely
transferable by the Holders pursuant to the Registration Statement, and you need
not require further letters from us to effect any future legend-free issuance or
reissuance of shares of Common Stock to the Holders or the transferees of the
Holders, as the case may be, as contemplated by the Company’s Irrevocable
Transfer Agent Instructions, dated March 17, 2010.

            Very truly yours,

            [ISSUER’S COUNSEL]

cc: Victory Park Management, LLC



--------------------------------------------------------------------------------

ANNEX I

PLAN OF DISTRIBUTION

We are registering the shares of common stock to permit the resale of these
shares of common stock by the selling stockholders from time to time after the
date of this prospectus. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock. We will bear all fees
and expenses incident to our obligation to register the shares of common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale or at negotiated prices.
These sales may be effected from time to time pursuant to one or more of the
following methods, which may involve crosses or block transactions:

 

  •  

on any national securities exchange or U.S. inter-dealer quotation system of a
registered national securities association on which the securities may be listed
or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

public or privately negotiated transactions;

 

  •  

short sales;

 

  •  

sales pursuant to Rule 144;

 

I-1



--------------------------------------------------------------------------------

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; or

 

  •  

any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions, and to return borrowed shares in connection with such short sales,
provided that the short sales are made after the registration statement is
declared effective. The selling stockholders may also loan or pledge shares of
common stock to broker-dealers in connection with bona fide margin accounts
secured by the shares of common stock, which shares broker-dealers could in turn
sell if the selling stockholders default in the performance of their respective
secured obligations.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if any of them defaults in the
performance of its secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act of 1933, and any commission paid, or any discounts
or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act of 1933. At the
time a particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

 

I-2



--------------------------------------------------------------------------------

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
and the rules and regulations thereunder, including, without limitation,
Regulation M of the Securities Exchange Act of 1934, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
SEC filing fees and expenses of compliance with state securities or “blue sky”
laws; provided, however, that the selling stockholders will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including liabilities under the Securities Act
of 1933, in accordance with the registration rights agreement, or the selling
stockholders will be entitled to contribution. We may be indemnified by the
selling stockholders against civil liabilities, including liabilities under the
Securities Act of 1933, that may arise from any written information furnished to
us by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

Any shares covered by this prospectus that qualify for sale pursuant to Rule 144
of the Securities Act of 1933 may be sold under Rule 144, rather than pursuant
to this prospectus.

 

I-3